DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funakubo et al. (US 2008/0036333).
With respect to claim 1, Funakubo et al. discloses a piezoelectric driving device (Fig 1) for driving a driven member (item 2), comprising: a piezoelectric vibrating body (item 3); and a driving circuit for electrically driving the piezoelectric vibrating body (Fig 11), wherein the piezoelectric vibrating body includes a contact (items 14) which comes into contact with the driven member (Fig 1), and a piezoelectric element which generates vibration in accordance with a driving voltage supplied from the driving circuit, and wherein the driving circuit sets a driving frequency of the driving voltage to a first frequency and starts the driving at the time of initiation from a stopped state, and sets a driving frequency of the driving voltage to a second frequency lower than the first frequency in a driving state after the initiation (Fig 17, Paragraph 126).
With respect to claim 2, Funakubo et al. discloses the piezoelectric driving device according to claim 1, wherein a first resonance frequency of the piezoelectric vibrating body in the stopped state is higher than a second resonance frequency of the piezoelectric vibrating body in the driving state, wherein the first frequency is closer to the first resonance frequency than to the second resonance frequency, and wherein the second frequency is closer to the second resonance frequency than to the first resonance frequency (Fig 17, Paragraph 126).
With respect to claim 3, Funakubo et al. discloses the piezoelectric driving device according to claim 1, wherein the piezoelectric vibrating body is pressed against the driven member by a spring member (Fig 1, item 20).
With respect to claim 4, Funakubo et al. discloses the piezoelectric driving device according to claim 1, wherein the driving circuit sets a value of the driving voltage in the driving state to be lower than a value of the driving voltage in the initiation (Fig 17, Paragraph 126).
With respect to claim 8, Funakubo et al. discloses a driving method of a piezoelectric driving device (Fig 1) which includes a piezoelectric vibrating body (item 3) including a contact (items 14) which comes into contact with a driven member (item 2), and a piezoelectric element which generates vibration in accordance with a driving voltage, wherein the piezoelectric vibrating body is configured such that a first resonance frequency in a stopped state is higher than a second resonance frequency in a driving state, wherein a driving frequency of the driving voltage is set to a first frequency closer to the first resonance frequency than to the second resonance frequency and the driving is started at the time of initiation from the stopped state (Fig .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Funakubo et al. in view of Matsuzaki et al. (US 2006/0001330).
With respect to claim 5, Funakubo et al. discloses the piezoelectric driving device according to claim 1.
	Funakubo et al. does not disclose that the driving circuit lowers the driving frequency to the second frequency by sweeping down the driving frequency from the first frequency.
Matsuzaki et al. teaches a piezoelectric driving device in which the driving circuit lowers the driving frequency to the second frequency by sweeping down the driving frequency from the first frequency (Fig 5).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the downward sweep of Matsuzaki et al. with the driving device of Funakubo et al. for the benefit of gradually and continuously identifying the ideal driving frequency (Fig 5 of Matsuzaki et al.). 
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Funakubo et al. in view of Kamijo et al. (US 2012/0248805).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Funakubo et al. in view of Matsuzaki et al. and Kamijo et al.
With respect to claims 9-13, Funakubo et al. discloses the piezoelectric driving device according to claims 1-4 and the combination of Funakubo et al. and Matsuzaki et al. discloses the piezoelectric driving device according to claim 5.
Funakubo et al. does not disclose a robot including the piezoelectric element.
Kamijo et al. teaches a piezoelectric driving device in which the piezoelectric element is included in a robot.
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the robot of Kamijo et al. and the piezoelectric driving device of Funakubo et al. for the benefit of providing the ability to manipulate a robotic hand (Paragraph 6 of Kamijo et al.) and as piezoelectric motors are well-known for their use in robots.
Allowable Subject Matter
Claims 6, 7, 14, and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest “wherein the driving circuit includes a voltage waveform generation circuit for generating a voltage waveform signal having a voltage waveform of the driving voltage, and a voltage amplification circuit for amplifying a voltage of the voltage waveform signal to generate the driving voltage, and wherein the voltage amplification circuit is configured such that a voltage amplification factor at the first frequency is higher than a voltage amplification factor at the second frequency” in combination with the remaining elements of claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932.  The examiner can normally be reached on Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK J ROSENAU/Primary Examiner, Art Unit 2837